Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the Applicant’s amendment filed on November 21, 2022. As set forth in the Applicant’s response, originally issued claims 10 and 14 are twice amended, claim 17 is amended, and originally issued claims 1-9, 11-13 and 15-16 are cancelled. New claims 18-38 are added. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,718,711 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Reissue Declaration
	The Examiner determines that in view of the newly submitted reissue declaration, the error statement states in part, “the amended and new claims recite different combinations of features than the combinations recited in each of the patent claims 1-17. Amended claim 10 includes a combination of features from original issued claims 10, 11, 14, 15 and 17 not in the issued patent”. 
	As set forth in the previous office action, any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. The Examiner notes that although the Applicant identifies a specific claim, the Applicant has not identified the specific claim language wherein lies the error. Therefore, the newly submitted reissue declaration remains defective. 

Claim Interpretation/112
	The Applicant states that claim 10 is amended to specific that a “control module” is a “processor” and that the “apparatus” is a “smart card.” The Applicant states that a person of ordinary skill in the art would understand that a user terminal includes a processor, and that operations performed by the “control module” as described in the specification would be carried out by such processor. 
	The Examiner finds that as to the “apparatus” is a “smart card”, the Applicant refers to Figure 6 and col. 12, lines 48-54.  The Examiner acknowledges that Embodiment 6 discloses “[t]he apparatus 610 for supporting multiple IMSIs here may be a smart card (such as a SIM card), and may also be set independently of the smart card.” (emphasis added).
	With respect to the “control module” is a “processor” amendment, the Examiner finds that the patent specification does not recite the term “processor” and thus lacks antecedent basis in the specification. The Examiner acknowledges the Applicant’s statement that a person of ordinary skill in the art would understand that a user terminal includes a processor, however, the Examiner disagrees that a person of ordinary skill in the art would understand from the ‘711 patent specification that the processor (not specifically disclosed) would perform each of the functions recited by the [previously] claimed control module. 



Broadening
	The Applicant states that claims 10 and 28-38 were rejected under 35 U.S.C. 251 for improper broadening based on no longer requiring a smart card with multiple IMSIs. The Applicant states that in view of the amendment, the rejection is moot. 
	The Examiner agrees that the amendment corrects the issue with a smart card with multiple IMSIs; however, in reviewing the original claims, it is noted that original claim 10 recited “an apparatus for supporting multiple IMSIs” and “the apparatus for supporting a smart card with multiple IMSI’s”.  
	Thus, the original claim separately identified “an apparatus” and “a smart card” as two separately claimed entities. Amended claim 10, no longer recites “an apparatus” and thus is broadened relative to the original patent claim. 
	Thus, claims 10 and 28-38 remain rejected under 35 USC 251 for improper broadening. 

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Examiner determines that the Reissue Declaration submitted on November 21, 2022 is defective since it does not identify any specific language wherein lies the error.  
See MPEP 1414(II), “it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”
Claims 10, 14, 17-38 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 28-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Examiner notes that the claim recites a “processor is configured to….”  The specification discloses a “control module is configured to…”.  As explained in the Applicant’s response, the Applicant states “a person of ordinary skill in the art would understand that a user terminal includes a processor, and that operations performed by the “control module” as described in the specification would be carried out by such processor”. 
The Examiner finds that the patent specification never defines a “control module” as a specific type of component and therefore, there is no basis to show that a processor (not shown) within a user terminal is equivalent to the disclosed “control module”. In addition, since there is no specific correlation between a processor and a control module, the claimed “processor” which is configured to perform a plurality of different functions, is not supported by the specification. 
In addition, with respect to relying upon the Embodiment 6 for support of the now claimed “smart card with multiple…. IMSIs”, the Examiner agrees that the specification discloses this association. However, Embodiment 6 does not appear to cover support for at least the claimed security authentication and decryption as claimed. These teachings appear in relation to Embodiment 5 which does not support that an apparatus is the same as a smart card (rather they are separate entities).  Thus, in relying on Embodiment 6, the Examiner does not find that the embodiment supports claim 10. Further explanation is requested as to support of claim 10 based on Embodiment 6. The Examiner notes that it appears that the Applicant (based on their statement of claim support) is relying upon teachings from several different embodiments and therefore, it is not clear whether the claims at issue are supported by a single disclosed embodiment. 
Claims 10 and 28-38 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is discussed above in the 112 section. 

Broadening
Claims 10 and 28-38 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period. 
The Examiner determines that claim 10, line 3 recites “a smart card with multiple International Mobile Subscriber Identities (IMSIs)”, and lines 10-11 “send the response message to the smart card with multiple IMSIs”.  
Original claim 10 recites “an apparatus for supporting multiple IMSIs” and “send the response message to the apparatus for supporting a smart card with multiple IMSIs”. 
The Examiner determines that the original claims recited both an apparatus and an smart card as two separate entities. Current claim 10, however, removes the apparatus from the claim.  Although, the Examiner acknowledges that in Embodiment 6, an apparatus can be a smart card, Embodiment 6 also covers an apparatus that is separate from the smart card (which is consistent with original claim 10). 
Therefore, claim 10 is broadened.  A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees:  
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992